DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Figures 1A-1C in the drawings submitted 4/19/2019 are objected to for the following reasons. The step sizes are indicated as “0” or “1” when apparently three different step sizes are being used, 0.5D, 0.25D and 0D. It is not understood as to what the “0” and “1” correspond to which is not explained in the specification. Presumably the step sizes disclosed should be 0.5D, 0.25D and 0D. 
	With further respect to fig 1C, applicant lists a time of “- 2 seconds”. This is apparently the response time of the patient to the presented optical lens. It is not understood how a response time can have a negative value. This is not understood nor explained within the specification. 
	It is suggested that applicant amend the figures accordingly and/or provide clarification without introducing prohibited new matter.  
Claim Rejections - 35 USC § 112
Claim 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 1 is claiming “generating a precise representation of the test”. The test, therefore, must inherently be performed in order to generate the representation.  As such, claim 18 is not further limiting. 

	With respect to claims 1, 17, 23-25, the claimed “concise” representation is vague and indefinite. It is not clear if applicant is using “concise” to mean no more than a specific number of pages, and if so, what would be the maximum number of pages to be considered as “concise”, if applicant means represented by a chart, a plot or a graph or by several charts, plots and graphs and, if so, how many would be considered as “concise”. As such the claims vague and indefinite. For purposes of examination, the claimed “concise” has not been given patentable weight
	With respect to claims 1-2, 10, 16, 25-26, 34, 40, the claimed “essential elements” is vague and indefinite. What is considered “essential” to one practitioner or patient may not be considered as “essential” to another practitioner or patient. What constitutes an “essential element” is not clear rendering the claim vague and indefinite. For purposes of examination, the claimed “essential” has not been given patentable weight.   
	With respect to claims 1 and 25, the claimed “choice of optics” is vague and indefinite. By definition, an “optic” can mean “any of the elements of an optical system”. It is therefore not clear if applicant is using the term “optics” to mean “optical lenses” (the assumed meaning for purposes of examination) or if applicant is using the term “optics” to mean lenses or any optical element within a subjective refractive testing 
	With respect to claims 4 and 28, the claimed “for compensating errors of sphere, cylinder and axis” is vague and indefinite. Specifically, if having the optical lenses (assumed meaning) compensating for the aforementioned are intended as limitations, then this needs to be claimed with greater clarity and particularity. For purposes of examination, the assumed meaning is “…wherein the choice of optical lenses provides choices for compensating errors of sphere, cylinder and axis, and wherein said presentation comprises…”. 
	With respect to claims 6-9, 11-12, 30-33, 35-36, the claimed “optical power(s)” are vague and indefinite. Specifically, if having the optical lenses (assumed meaning) providing varying optical power are intended as limitations, then this needs to be claimed with greater clarity and particularity. For purposes of examination, the assumed meaning of claim 6 is “…wherein the choice of optical lenses provides choices of varying optical powers and wherein…” (with similar type meanings to claims 7-9, 11-12, 30-33, 35-36 as appropriate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16-18, 22-30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate Jr patent number 4,105,302 in view of Berme patent number 9,277,857. 
With respect to claim 1, Tate Jr discloses the limitations therein including the following: a subjective refractive eye test (abstract); comprising capturing elements of a subjective refractive eye test (abstract); including choices of optics offered to the patient (abstract, column 2, lines 42-64, column 4, line 25 to column 5, line 7, column 10, lines 12-19); responses of the patient (abstract, column 2, lines 42-64, column 4, line 25 to column 5, line 7, column 10, lines 12-19); time durations of each response of the patient (column 20, lines 33-50). 
With respect to claim 1, Tate Jr discloses as is set forth above including providing test symbols for a user subjectively determining ocular acuity (abstract) and the storage of the aforementioned elements on a computer that communicates with the external world (column 15, line 54 to column 16, line 2) but does not specifically disclose the computer generating a concise representation illustrating the elements for review by a physician or optometrist. Berme teaches that when using a method of providing test symbols to a user to subjectively determine ocular acuity and using a computer to store the acquired acuity data (abstract, column 16, lines 9-43) that specifically, the acquired 
With respect to claim 2, Tate Jr and Berme disclose and teach as is set forth above and Berme further teaches that the presentation can comprise one or more of charts, plots or graphs, or combinations therefore for the purpose of providing an easy to read determination of the test results (column 9, lines 22-59, figs 25-29B). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the test results of Tate Jr as being provided in a presentation comprising one or more of charts, plots or graphs, or combinations therefore for the purpose of providing an easy to read determination of the test results. 

With respect to claim 4, Tate Jr and Berme disclose and teach as is set forth above and Tate Jr further discloses that the subjective eye test is for the testing of spherical power, and astigmatism including cylinder and axis (column 9, lines 25 to column 10, line 30). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the one or more charts, plots, graphs or combinations thereof providing a report that provides compensation for sphere, cylinder and axis since Tate Jr further discloses that the subjective eye test is for the testing of spherical power, and astigmatism including cylinder and axis for the purpose of providing a concise report including this basis acuity information for the patient. 
With respect to claim 5, Tate Jr and Berme disclose and teach as is set forth above and Berme further teaches that the presentation can comprise bar charts for the purpose of providing an easy to read determination of the test results (fig 28A). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the time response test results of Tate Jr as being provided in a presentation comprising bar charts since Tate Jr discloses that time results are being 
With respect to claim 6, Tate Jr and Berme disclose and teach as is set forth above and Tate Jr further discloses that the choice of optics includes choices of varying optical powers (abstract, column 2, lines 42-64, column 4, line 25 to column 5, line 7, column 10, lines 12-19) and Berme teaches of the use of plots to provide the concise representation of the testing (fig 28B, top figure). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the presentation of Tate Jr as modified by Berme as presenting plots of optical powers of each of the choices since Tate Jr further teaches that the choice of optics includes choices of varying optical powers and since Berme teaches of the use of plots for the purpose of providing the concise representation of the testing. 
With respect to claim 16, Tate Jr and Berme disclose and teach as is set forth above and Tate Jr further discloses the changes in optical power as step sizes between successive choices (column 4, lines 25-43, column 10, lines 12-30). 
With respect to claim 17, Tate Jr and Berme disclose and teach as is set forth above and Tate Jr further discloses that the system uses a computer that can be in communication with the outside world (column 15, line 54 to column 16, line 2) and Berme discloses the report being viewed by a “clinician” (column 28, lines 20-67) but does not specifically disclose the clinician as an optometrist or physician. However, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the person viewing the report as an optometrist or physician for the 
With respect to claim 18, the testing by Tate Jr as modified by Berme will inherently be performed if a report is being generated. 
	With respect to claims 22-24, Tate Jr and Berme disclose and teach as is set forth above and Berme further teaches of the report being generated on a computer with a display (abstract, column 9, lines 22-59, figs 25-29B, column 16, lines 9-43) and, as such, the method of Tate Jr as modified by Berme will inherently store and display the test result, use a processor-readable digital storage device to perform the method, and the use of a processor-based device. 
	With respect to claim 25, Tate Jr and Berme disclose and teach of the concise digital representation as claimed (see rejection of claim 1 above). 
	 With respect to claim 26, Tate Jr and Berme disclose and teach of the limitations therein (see rejection of claim 2 above).
	With respect to claim 27, Tate Jr and Berme disclose and teach of the concise digital representation as claimed (see rejection of claim 3 above).
With respect to claim 28, Tate Jr and Berme disclose and teach of the concise digital representation as claimed (see rejection of claim 4 above).
With respect to claim 29, Tate Jr and Berme disclose and teach of the concise digital representation as claimed (see rejection of claim 5 above).
With respect to claim 30, Tate Jr and Berme disclose and teach of the concise digital representation as claimed (see rejection of claim 6 above).

Examiner’s Comments
For applicant’s information, if the term “optics” was intended to mean more than just lenses (which is the assumed meaning) but also to include optotypes, filters, etc, then Berme alone could have been used to reject a number of the above rejected claims. 
Pundlik et al publication number 2020/0397281, Ooi publication number 2016/0128893, Hofeldt publication number 2015/0022782, and Bartlett publication number 2012/0050685 are being cited herein to show methods of subjective refraction testing that, together with a teaching reference such as Berme, could have been used to reject a number of the above rejected claims, however, such rejections would have been repetitive. 
Schiffman publication number 2019/0183330, Appakaya publication number 2017/0228521, and Ono publication number 2017/01188816 are being cited herein to show additional teaching references that could have been used instead of Berme, however, such rejections would have been repetitive. 
Allowable Subject Matter
Claims 7-15, 19-21, 31-39, 41-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections set forth above).
with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 7-15, 31-39, none of the prior art either alone or in combination disclose or teach of the claimed method for preparing a representation of a subjective refractive eye test or a representation of a subjective refractive eye test specifically including, as the distinguishing features in combination with the other limitations, presenting illustrated elements of the subjective testing including choices of lenses offered to the patient, responses of the patient, time durations of the responses of the patient and further wherein the choice of lenses includes choices of lenses of varying optical powers and the presentation comprises one or more tables indicating numerically an optical power of each of the choices of lenses offered to the patient and the time duration of each response of the patient. Specifically, with respect to claims 19-20, 41-42, none of the prior art either alone or in combination disclose or teach of the claimed method for preparing a representation of a subjective refractive eye test or a representation of a subjective refractive eye test specifically including, as the distinguishing features in combination with the other limitations, presenting illustrated elements of the subjective testing including choices of lenses offered to the patient, responses of the patient, time durations of the responses of the patient and further wherein the presentation comprises a continuous audio recording or assembly of audio clips of patient responses to said choices of optical lenses overlaying a graphical presentation illustrating the choices of the optical lenses and the response times or both. Specifically, with respect .
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 25, 2021